DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/380785, attorney docket 108P000571US. Application claims foreign priority to Korean application 10-2018-0043806, and is assigned an effective filing date of 4/16/2018. Applicant is Semes Co. LTD.  Claims 13-18 are withdrawn from further consideration.
Claims 1-12 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 10/7/20 have been fully considered but they are not persuasive.
Applicant argues that the repetition of the steps of pulling an air gap and a contamination prevention liquid layer into the discharge nozzle is not obvious because it produces an unexpected result of preventing drying of the first contamination prevention liquid layer, which contains a portion of dissolved process liquid.  This is not persuasive because the purpose of the first anti-drying layer of Kinoshita is to prevent the layer above from drying, and additional layers would enhance that result, regardless of the composition of the above layer.  
Applicant argues that the claim is distinguished from Kinoshita because the applicant does not perform a flush step before pulling solvent into the nozzle.  This is Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). Here, the purge step is an additional cleaning step that wastes process fluid and reduces throughput.
Applicant argues that adding a second layer of solvent would not be obvious because Kinoshita illustrates a nozzle with a discharge passage that is not long enough to provide space for two layers of solvent.  This is not persuasive because the illustration is not taken to be to scale.  
Finally, applicant argues that the amendment distinguishes the claims from Kinoshita because Kinoshita does not prevent the first anti-drying layer from exposure to air.  This is not persuasive because the modification to Kinoshita, which was found obvious, inherently provides a barrier between the first anti-drying layer and the exterior environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. 2010/0098869) in view of Kometani et al. (U.S. 20100051059).

As for claim 1,
Kinoshita teaches a method for processing a substrate, the method comprising: 

a storage process of storing the nozzle (figs 9a-9a; “held on the nozzle bath 14 in a standby state” [0048]), with the processing liquid sucked back into the discharge passage (fig 9c. [0061]) after the process of processing the substrate ([0005, 0008]), 
wherein in the storage process (nozzles are on standby [0027]), the nozzle is stored, with a first gas layer (112), a first contamination prevention liquid layer (113), a second gas layer (130), wherein the first gas layer is located adjacent to the processing liquid (111). 
Kinoshita does not specify that the first contamination prevention liquid layer is a different liquid from the processing liquid, 
However, Kometani teaches that the anti-drying liquid, which is the first contamination prevention liquid layer, is a different liquid from the processing liquid (a low volatility solvent [0025]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a different liquid from the processing liquid as taught by Kometani because a low volatility liquid would delay drying of the anti-drying liquid and restrict drying of the protected process liquid. Kometani [0025]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Kinoshita does not teach a second contamination prevention liquid layer sequentially formed in the discharge passage, or that the second contamination prevention liquid is different from the process liquid or that after the storage process is 
However, adding a second solvent layer would have been a duplication of the process of Kinoshita to produce an identical useful layer, and applicant has not shown an unexpected result of the additional layer. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a second solvent layer for additional drying prevention. [0054]. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it.

As for claim 2, 
Kinoshita in view of Kometani makes obvious the method of claim 1, but does not teach a third gas layer is additionally formed between the second contamination prevention liquid layer and an end of the nozzle.
However, adding a third layer would have been a duplication of the process of Kinoshita to produce an identical useful layer as 130. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a third gas layer to prevent the second solvent layer from leaking out. [0064]. It has been held that mere duplication or arrangement of the essential working parts of a St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 3, 
Kinoshita in view of Kometani makes obvious the method of claim 1, and Kinoshita teaches that the processing liquid is photoresist. ([0026]).

As for claim 4, 
Kinoshita in view of Kometani makes obvious the method of claim 3, and Kinoshita teaches that the first gas layer and the second gas layer are air layers. ([0054]).

As for claim 5, 
Kinoshita in view of Kometani makes obvious the method of claim 3, but Kinoshita does not teach that the first contamination prevention liquid layer and the second contamination prevention liquid layer are thinner layers.
However, Kometani teaches using thinner layers (TL) for contamination prevention layers ([0094]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a thinner for the contamination prevention layer because the thinner will clean resist residue from the tip of the nozzle and will not alter the chemistry of the resist in the nozzle. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6, 
Kinoshita in view of Kometani teaches a method for processing a substrate, the method comprising: 
a step of processing the substrate by dispensing a processing liquid (resist solution 1) onto the substrate through a nozzle (10) ([0047]) after the process of processing the substrate ([0005, 0008]); 
a first gas layer forming step of forming a first gas layer (112) in an end of a discharge passage (shown in figure 5) of the nozzle by sucking back the processing liquid (111)  in the discharge passage of the nozzle (fig 9c, 9d. [0061]); 
a first liquid layer forming step of forming a first contamination prevention liquid layer (113) in the discharge passage of the nozzle by pulling a first contamination prevention liquid into the discharge passage of the nozzle from the outside by applying a suction force to the discharge passage of the nozzle (fig 9e), after the first gas layer forming step ([0062]); 
a second gas layer forming step of forming a second gas layer (114) in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle, after the first liquid layer forming step (fig 9i, [0064]).
Kinoshita does not specify that the first contamination prevention liquid layer is a different liquid from the processing liquid, 
However, Kometani teaches that the anti-drying liquid, which is the first contamination prevention liquid layer, is a different liquid from the processing liquid (a low volatility solvent [0025]).

Kinoshita does not teach a second liquid layer forming step of forming a second contamination prevention liquid layer in the discharge passage of the nozzle by pulling a second contamination prevention liquid into the discharge passage of the nozzle from the outside by applying a suction force to the discharge passage of the nozzle, after the second gas layer forming step or that after the storage process is performed, the first contamination prevention liquid layer is not exposed to air outside the nozzle.
However, adding a step of forming a second solvent layer would have been a duplication of the process of Kinoshita to produce an identical useful layer, and applicant has not shown an unexpected result of the additional layer. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a second solvent layer for additional drying prevention.  [0054]. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it.

As for claim 7,
Kinoshita in view of Kometani makes obvious the method of claim 6, but does not teach that the method further comprises: a third gas layer forming step of forming a third gas layer in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle, after the second liquid layer forming step.
However, forming a third gas layer using the same method as the first layer would have been a duplication of the process of Kinoshita to produce an identical useful layer as 130. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a third gas layer to prevent the second solvent layer from leaking out. [0064]. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 8,
Kinoshita in view of Kometani makes obvious the method of claim 6, and teaches that the processing liquid is photoresist. ([0026]).

As for claim 9,
Kinoshita in view of Kometani makes obvious the method of claim 8, and teaches that the first gas layer and the second gas layer are air. ([0054]).

As for claim 10,

However, Kometani teaches using thinner layers (TL) for contamination prevention layers ([0094]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a thinner for the contamination prevention layer because the thinner will clean resist residue from the tip of the nozzle and will not alter the chemistry of the resist in the nozzle. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11, 
Kinoshita in view of Kometani makes obvious the method of claim 6, 
And Kinoshita teaches that each of the first liquid layer forming step and the second liquid layer forming step is performed with a predetermined level of liquid in a home port in which the nozzle stands by and a discharge end of the nozzle submerged in the liquid, (Kinoshita fills solvent to the level of the overflow port show at the arrow in figure 4C) and 
wherein each of the first gas layer forming step and the second gas layer forming step is performed, with the discharge end of the nozzle located above a surface of the liquid in the home port in which the nozzle stands by (described in [0061], all the operations are performed in the nozzle bath of Kinoshita so that it may be monitored by the camera.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kometani in view of Kometani and in further view of McLoughlin et al. (6,348,098).

As for claim 12,
Kinoshita in view of Kometani makes obvious the method of claim 11. 
Kinoshita does not teaches that the first gas layer-forming step is performed in a processing space in which the processing liquid is dispensed onto the substrate to process the substrate.
However, McLoughlin teaches forming a first gas layer by suck-back at the conclusion of the resist dispense, while the nozzle is still over the wafer being treated.  McLoughlin [co 1 ln 1-33]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to perform the first suck-back process over the substrate because it would prevent drips of resist on the wafer or under the path to the home port, which would require cleaning and create contamination and reliability issues. McLoughlin [co1 ln 29]. McLoughlin notes that the suck-back can be used to reduce drying in the nozzle, which is the problem addressed by Kinoshita, as well as reduce dripping on the wafer.  Kinoshita purges a small amount of resist in the storage cup before forming the initial gas layer.  The combination with Mcloughlin would have eliminated the resist wasted during the purge. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Smith can be reached on 571-272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/